per curiam:
Contra el apelante se formularon tres acu-saciones por infracción de la See. 145 (b) de la Ley de Contri-bución sobre Ingresos (13 L.P.R.A. sec. 3145(b)) consistente en que para los años de 1968, 1969 y 1970 rindió planillas falsas en las que a sabiendas ocultó una gran parte de sus in-gresos, con el propósito de evadir y derrotar la contribución impuesta por ley. El caso fue a juicio ante jurado que trajo veredicto de culpabilidad en los tres cargos y el 18 de abril de 1975 el convicto fue sentenciado a la pena de 3 a 5 años de presidio en cada caso, a ser cumplidos en forma consecutiva.
En su alegato en apoyo del recurso de apelación, señala el acusado como errores: (1) violación de su derecho a un juicio justo e imparcial por publicidad adversa al acusado desplegada en la prensa, habiendo el Tribunal Superior dene-gado la moción de posposición del juicio; (2) privación de una defensa efectiva al denegarse moción de suspensión del juicio basada en enfermedad del abogado principal; (3) no haberle permitido a la defensa interrogar los jurados sobre posible prejuicio contra el acusado; (4) investigación incompleta por el tribunal de la queja de una jurado respecto a acercamien-tos de terceras personas en favor del acusado; (5) insuficien-cia de la prueba de fraude; y (6) discrimen y negación al *720acusado de la igual protección de las leyes inducida por pa-sión, prejuicio y parcialidad.
(1) Se queja el apelante de artículos y fotografías publicados en los diarios “El Vocero” y “El Nuevo Día” como un mes antes del juicio, en torno a su arresto y el de su hijo Phillip y allanamiento de su negocio por agentes federales por posesión ilegal de boletos de pasaje de una línea aérea comercial. Aparte de que el objeto de estos reportajes y el texto de lo publicado no tenía relación alguna con los delitos fiscales por los que se procesó al apelante, éste tuvo amplia oportunidad en el voir dire para examinar los candidatos a jurado y los finalmente aceptados no se mostraron prejuicia-dos contra el acusado. En Puerto Rico, donde el territorio es reducido y la población compacta, servida por medios de co-municación y difusión de eficacia máxima, sería imposible formar un jurado totalmente ignorante y desconocedor de al-guno que otro detalle sobre la vida del acusado cuando éste, como en el caso del apelante, es persona que ha alcanzado connotación de figura pública. La justicia no puede por tanto depender de la ignorancia, sino de la integridad de los jura-dos y de la firmeza de su compromiso de resolver guiados únicamente por la prueba que se presente en juicio. Debemos añadir que la evidencia presentada contra el acusado fue de tal grado confiable y convincente que necesariamente des-plazó, en el proceso deliberativo, todo otro elemento extraño a la estimación de la prueba.
(2) No hubo abuso de discreción por el juez al denegar la suspensión del juicio por enfermedad de uno de los defensores. El desarrollo del proceso así lo demostró pues dicha condición no afectó en modo alguno la militancia y habilidad de la defensa.
(B) El apelante lleva su impugnación del juicio al angosto extremo de no habérsele permitido preguntar en el voir dire si consideraban “inmoral” al dueño de cabaret en que según una información de “El Nuevo Día” se había pre-*721sentado un espectáculo de coito en vivo. La defensa hizo labor de difusión porque pidió y obtuvo permiso para leerles la no-ticia al jurado acabada de salir, al segundo día del juicio. Nin-guno expresó que la información revelada por el abogado afectara su determinación de resolver con objetividad y no erró el juez sentenciador al cualificar la pregunta de la de-fensa dirigiéndola a qué efecto, si alguno, tendría la noticia en la ecuanimidad e imparcialidad para juzgar libres de prejuicio.
(4) El incidente en que una jurado se quejó al juez de que a través de una medio hermana una tercera persona trató de influir sobre ella en favor del acusado, no tiene las proporciones que le atribuye la defensa. En ausencia del resto del jurado, el juez con la participación de fiscal y defensa, depuró el incidente, determinó su superficialidad y se cercioró de que ningún efecto había tenido en la imparcialidad de la jurado. Como expresáramos anteriormente, nos hubiese preo-cupado el episodio si la fragilidad o insuficiencia de la prueba diera lugar a inferir que el veredicto fue producto del pre-juicio y no de la evidencia. No hay indicio de que eso haya ocurrido.
(5) El fraude imputado al acusado se comete al radicar a sabiendas una planilla falsa para evadir y derrotar la contribución. Pueblo v. Franceschi, 74 D.P.R. 825 (1958). Hubo prueba irrecusable por el Estado de que el apelante omitió en sus planillas cuantiosos ingresos, operó un negocio de hotel bajo el nombre de otra persona, no produjo libros de contabilidad, y usaba el nombre de Joseph Anthony en cuen-tas de banco y negocios. Esta cadena de actos integran la voluntariedad, que es elemento esencial del delito imputado al acusado. Pueblo v. Calzada, 93 D.P.R. 803 (1966); Pueblo v. Rivera Adorno, 99 D.P.R. 555 (1971). El fraude contribu-tivo se identifica por la esciente evasión de la ley conducente a la derrota del sistema tributario. No exige ulteriores ele-mentos formales de evidencia. “No vemos diferencia funda*722mental entre la no presunción de fraude y la regla general que exige preponderancia de evidencia para probar un hecho.” García López v. Méndez García, 102 D.P.R. 383, 386 (1974).
(6) Rechazamos por infundada la imputación de pasión, prejuicio y parcialidad dirigida contra el juez de ins-tancia. Dicho magistrado condujo el juicio con corrección pro-cesal y tolerancia para con una defensa particularmente enérgica.

Estimamos que las sentencias impuestas deben cumplirse concurrentemente. Así modificadas las sentencias, se confir-marán.

El Juez Asociado Señor Díaz Cruz radica opinión disi-dente y concurrente en parte con la cual concurren el Juez Presidente Señor Trías Monge y el Juez Asociado Señor Rigau.